IN THE SUPREME COURT OF THE STATE OF DELAWARE

JANEEN TAYLOR,1                           §
                                          §       No. 389, 2017
       Respondent Below,                  §
       Appellant,                         §       Court Below—Family Court of the
                                          §       State of Delaware in and for New
       v.                                 §       Castle County
                                          §
JEFF and DONNA DEBOISE,                   §       File No. 16-01-03TN
                                          §       Pet. No. 16-00946
       Petitioners Below,                 §
       Appellees.                         §



JENNIFER TOME,2                           §
                                          §       No. 538, 2017
       Respondent Below,                  §
       Appellant,                         §       Court Below—Family Court of the
                                          §       State of Delaware in and for New
       v.                                 §       Castle County
                                          §
JASON and DEBRA DATE,                     §       File No. 16-01-03TN
                                          §       Pet. No. 16-00946
       Petitioners Below,                 §
       Appellees.                         §

                            Submitted: January 18, 2018
                            Decided:   January 22, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                        ORDER



1
  By Order dated September 25, 2017, the Court assigned pseudonyms to the parties. Del. Supr.
Ct. R. 7(c).
2
  The parties’ names in this caption also are assigned pseudonyms. See supra note 1.
          This 22nd day of January 2018, it appears to the Court that:

          (1)     On September 25, 2017, counsel for the appellant filed a notice of

appeal from the Family Court’s orders of August 28, 2017 and July 13, 2017. The

appeal was assigned No. 389, 2017.

          (2)     In connection with the appeal, the appellant’s counsel designated

transcript and applied to the Family Court for preparation of the transcript at State

expense.        By order dated November 14, 2017, the Family Court denied the

application in part and granted it in part.

          (3)     On December 14, 2017, Appellant’s Counsel filed a separate notice of

appeal from the Family Court’s order of November 14, 2017. The appeal was

assigned No. 538, 2017.

          (4)     Supreme Court Rule 9(i) provides:

          During the pendency of an appeal to this Court, the trial court shall
          retain jurisdiction over all issues relating to the ordering of transcript in
          cases on appeal. Any decision of the trial court as to the ordering of
          transcript in cases on appeal is reviewable by this Court as an appeal
          issue.3

          (5)     Appellant’s Counsel erred when filing a separate notice of appeal from

the order denying transcript incident to an existing appeal. For clarity in reporting




3
    Del. Supr. Ct. R. 9(i).
                                               2
and for statistical purposes, appeal No. 389, 2017 and appeal No. 538, 2017 should

proceed under one appeal number.4

       NOW, THEREFORE, IT IS HEREBY ORDERED that appeal No. 538, 2017,

from the Family Court’s order of November 14, 2017, is STRICKEN as a

nonconforming document and is DISMISSED without prejudice to the appellant

challenging the November 14, 2017 order in appeal No. 389, 2017.

                                           BY THE COURT:

                                           /s/ Gary F. Traynor
                                           Justice




4
 Cf. Stallings v. State, 2015 WL 164172 (Del. Jan. 13, 2015) (denying motion to consolidate and
dismissing appeal as moot).
                                              3